Name: Commission Regulation (EEC) No 1376/82 of 3 June 1982 amending Regulation (EEC) No 1235/82 as regards certain monetary compensatory amounts and coefficients for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/20 Official Journal of the European Communities 4. 6. 82 COMMISSION REGULATION (EEC) No 1376/82 of 3 June 1982 amending Regulation (EEC) No 1235/82 as regards certain monetary compensatory amounts and coefficients for milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margin of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1 235/82 (3), as last amended by Regulation (EEC) No 1303/82 (4); Whereas in Parts 1 and 5 of Annex I to Regulation (EEC) No 1235/82 certain amounts and coefficients were fixed in order to take account of the fact that the prices for skimmed-milk powder and butter may be lower than the intervention price as a result of aid granted or sales at a reduced price for special uses ; whereas the level of the intervention prices was raised by Council Regulation (EEC) No 1 1 84/82 (^ and the aid amounts and selling prices have also been altered ; whereas it is therefore necessary to adjust the compensatory amounts and the coefficients applying to them ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Note (8) of Part 1 of Annex I to Regulation (EEC) No 1235/82 is replaced by the following : '(8) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of Germany DM/t Belgium/ Luxem ­ bourg Bfrs/Lfrs/t Nether ­ lands Fl/t United Kingdom £/t Italy Lit/t More than 12 % but less than 30 % 22-13 1810 9-28 6-149 3 040 30 % or more but less than 50 % 44-25 362-0 18-57 12-298 6 080 (a) In trade with non-member countries, the coefficient 1-74 shall be applied to the supplementary amounts indicated above . (') OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 362, 17 . 12. 1981 , p. 2. (3) OJ No L 142, 20. 5. 1982, p . 1 . (4) OJ No L 151 , 31 . 5 . 1982, p. 1 . j5) OJ No L 140, 20 . 5 . 1982, p. 2. 4. 6 . 82 Official Journal of the European Communities No L 154/21 (b) When completing customs formalities, the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate. Article 2 In Part 5 of Annex I to Regulation (EEC) No 1235/82 :  Note (2) is replaced by the following : '(2) In intra-Community trade, where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115, 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7. , 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  Bfrs/Lfrs 90-5 per 100 kg for Belgium and Luxembourg,  DM 11-06 per 100 kg for the Federal Republic of Germany,  £ 3-074 per 100 kg for the United Kingdom,  Lit 1 520 per 100 kg for Italy,  F1 4-64 per 100 kg for the Netherlands .  In Note (4) the coefficient '0-46' occurring three times is replaced by '0*47', and in the fourth indent the coefficients '0-50 ' and '0-67' are replaced by '0-50 ' and '0-69 ' respectively.  Note (6) is replaced by the following : '(Ã ©) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey, per 100 kg of the finished product. If the milk products contain powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amounts : Content by weight of powdered or granulated milk (excluding whey) in the finished product of Germany DM/ 1 00 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/ 100 kg Italy Lit/ 1 00 kg More than 1 2 % but less than 30 % 2-21 18-1 0-93 0-615 304 30 % or more but less than 50 % 4-43 36-2 1-86 1-230 608 50 % or more but less than 70 % 6-64 54-3 2-79 1-845 912 70 % or more but less than 80 % 8-30 67-8 3-48 2-306 1 140 80 % or more 9-40 76-9 3-95 2-613 1 292 No L 154/22 Official Journal of the European Communities 4. 6 . 82 In trade with non-member countries, the coefficient 1-74 shall be applied to the supplementary amounts indicated above . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115, 17 . 5 . 1972), or with Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-74 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976).'  In Note ( l0) the coefficient '0-46' is replaced by '0-47'. Article 3 This Regulation shall enter into force on 4 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1982. For the Commission Poul DALSAGER Member of the Commission